 420DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 437,InternationalBrotherhood of ElectricalWorkers,AFL-CIOand its agent, RaymondMorin * and International Brotherhood of ElectricalWorkers,AFL-CIO andRhode Island andSoutheastMassachusettsChapter,NationalElectrical Contractors Association,Inc.andDimeoConstruction Co., Charging Party.Case 1-CE-23December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn - June 20, 1967, Trial Examiner ArthurChristopher,Jr.,issuedhisDecisionintheabove-entitled proceeding,finding that Respondentshad engaged in and were engaging in certain unfairlabor practices and recommending that they ceaseand desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter,RespondentUnions filedexceptionsto the TrialExaminer'sDecision and asupportingbrief,RespondentAssociationfiledexceptions to the Trial Examiner'sDecision, theGeneralCounsel filed a brief in support of theDecision,andRespondentUnionsfiledasupplemental memorandum.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner with the additions and modificationsnoted below.1.Respondent Local 437, with the approval ofRespondentInternational,enteredintoacollective-bargainingagreementwithRespondentAssociation which contains the following clause:*SUPPLEMENTAL DECISIONOn May 16, 1968, a three-member panel of the National LaborRelationsBoard exercising powers delegated to it pursuant to theprovisions of Section 3(b) of the National Labor Relations Act, asamended,issued its Decision and Order in the above-entitled proceeding,finding that Respondents had violated the Act,and ordered Respondents totake certain remedial action to effectuate the policies of the Act."Upon its own motion,the Board has decided to reconsider the Decisionand Order of the panel.The Board having reconsidered the matter,upon the entire record in thecase,has decided to withdraw the Decision and Order previously issuedand to substitute therefor the attached Decision and Order.'I71NLRB No. 53.ARTICLE Il, SECTION I 1Local Union 437 is a part of the InternationalBrotherhood of ElectricalWorkers,and anyviolationorannulment of working rules oragreementof any other Local Union of the IBEWor the subletting assigning or transfer of any workin connection with electrical work to any person,firm or corporationnot complying with the termsof this Agreementby the employer, will besufficient cause for cancellation of this Agreementafterthefactshave been determined by theInternationalOfficeof the Union. [Emphasissupplied.]The parties stipulated that the above provisionwas found only in contracts "applicable to workordinarily performed by employees covered by theIBEW contract on job sites in the constructionindustry" and that the provision "as interpreted bytheparties,allowssubcontractingtoanysubcontractor who abides by the union standards ofwages, hours and working conditions."The complaint alleged, and the Trial Examinerfound, that the above-quoted provision violatedSection 8(e) of the Act. We agree.The clause when considered alone is unlawfulbecause in effect it permits subcontracting only toemployers who recognize the Union. The phrase"complyingwith the terms ofthisAgreement"covers union recognition as well as other terms ofthe agreement between the Unions and RespondentAssociation.Itisthusanunlawful secondaryunion-signatory subcontracting clause.2ApparentlytheRespondents recognized the illegality of theclause by attempting in their stipulations to cure theillegality.We do not consider that the extra-contractstipulationsdidmake lawful the contract clausewhich is unlawful on its face.That part of the stipulation which refers to onsiteconstructionattempts to legalize the clause bybringing it under the construction industry provisionto Section 8(e).3 However, the Board, with courtapproval, has held that a substantially identicalclause was unlawful because the"cancellation of thisAgreement" provision of the clause was a prohibitedform of self-help which removed the entire clausefrom the protection of the construction industryproviso to Section 8(e).4'The Respondent Unions'request for oral argument is denied as therecord,including the exceptions and briefs, adequately presents the issuesand the positions of the parties.'Truck Drivers Local 413, Teamstersv.N.L.R B,334 F 2d 539, 548(C.A.D.C.),cert. denied379 U.S 9163Thisproviso provides.That nothing in this subsection (e) shallapply to anagreementbetweena labor organization and anemployer in the construction industryrelating to the contracting or subcontractingof work to be done at thesiteof the construction,alteration, painting,or repair ofa building,structure, or other work.'Ets-Hokin Corporation.154 NLRB 834, enfdsub nomN.L.R B. vIB.E.W. Local 769,405 F 2d 159 (C. A. 9), cert.denied395 U.S. 921.The clause found unlawful inEts-Hokin read-The LocalUnions are partof the International Brotherhood ofElectricalWorkers and any violation or annulmentof workingrules oragreementsof any other Local Union of the IBEW,or the subletting,180 NLRB No. 32 LOC. 437,INT'L. BROTHERHOODOF ELECTRICALWKRS,AFL-CIOThe phrase "not complying with the terms of thisAgreement" in the present case is substantiallyidentical with the phrase "not recognizing the IBEWasthecollectivebargainingrepresentative"inEts-Hokin,inasmuch as recognition of the IBEW isone of the terms of the Respondent Unions' contractwith the Respondent Association.Respondents contend that the second part of thestipulation, namely, the provision which says that asinterpretedby parties, the written clause allowssubcontracting to any subcontractor who abides bytheUnion standards of wages, hours, and workingconditions, has converted the written clause into alawful, primary union standards clause.' The issue inthiscase is not, however, whether the foregoingstipulation standing by itself is a lawful primary oranunlawfulsecondaryclause,'orwhether anambiguous clause is lawful or unlawful, but whetherthe stipulation is adequate to neutralize a clausewhich is unlawful on its face. We hold that it wasnot for the following reasons:The unlawful clause found above was embodied ina written contract and was presumably available notonly to members of the Unions and of theAssociation, but also to other persons who might beinterestedinsubcontractingfromgeneralcontractors who were members of the Association.Such persons, and even members of the Association,were on notice that they could accept subcontractsonly if they recognized the Unions. Fully to correcttheeffectof the unlawful contract clause, thecorrection would have had to be publicized as widelyas the original clause. The stipulation is silent as topublication. Itmentions only the interpretation ofthe parties; it says nothing about communication tothird persons. The present situation is analagous toone in which a union and an employer include anunlawfulclosed-shopclauseintheirwrittencollective-bargainingcontract,which they neitherintend to, nor in fact, enforce, but fail to publicizethis fact to the employees. The Board has held insuch case that the illegality is not corrected by theunderstanding of the parties.'Moreover,aunionstandardssubcontractingclause is primary only if it is limited to requiringthat subcontractors observe "the equivalent of unionwages, hours, and the like."' The legitimacy of aunion standards clause is determined by the union'sinterest in preventing the undermining of the workopportunities for and standards of employees in theassigning,or transferof any workin connection with electrical work toany person,firm,or corporation not recognizing the IBEW as thecollectivebargaining representative on any electrical work in thejurisdiction of this or any other such Local Union by the Employer, willbe sufficient cause for the cancellation of this agreement,after the factshave been determined by the International Office of the Union.'SeeTruck Drivers Local 413, Teamstersv.N L RB. supraat 548.'TruckDrivers Local 413, TeamstersvN L RB. supra,;HighwayTruck Drivers and Helpers.Local 107,Teamsters(S & E McCormick,Inc.) 159NLRB 84, decision vacated and case remandedsub nom ADuie Pyle.Inc v N L R.B.,383F 2d 775 (C.A. 5)'PortChesterElectricalConstructionCorporation,97NLRB 354,Monolith Portland Cement Company, 94NLRB 1358.421appropriate unit by contractors who do not meetprevailing wage scales and employee benefits.' Whenthe subcontracting clause contains limitations notrequired to protect the interests of the employees inthe unit, it exceeds the bounds of a lawful primaryclause and becomes secondary and unlawful.1° Thusifasubcontractingclauseshouldrequirethesubcontractor to adhere not only to the contractwage and hour terms, but also to such contractworking conditions as seniority and grievanceprocedure, it would bean unlawful secondary clause."Article II,Section 11, the clause in dispute,requires a subcontractor to comply with the terms of"thisAgreement."Althoughthecollective-bargainingcontractbetweentheRespondents is not included in the record, we takejudicial notice of the fact that bargaining contractsinthebuilding construction industry customarilyincludemore than wage, hour and other employeeeconomic benefit provisions. The stipulation allowssubcontracting to subcontractorswho abide by"union standards of wages, hours andworkingconditions.""Union standards" refer of course tothe standards in the collective-bargaining agreementbetweenRespondentUnionsandRespondentAssociation- "this Agreement." "Workingconditions"necessarilyrefertotheworkingconditions prescribed by the same agreement. In theabsence of evidence to the contrary, we thereforeconstrue the stipulation as requiring a subcontractorto adhere not only to the agreement's wage andhour provisions, but also to other contract workingconditions, which may or may not be economic innature.As so construed, we find that the stipulationdoes not cure the secondary nature of Article II,Section 11 of the collective-bargaining agreementbetween Respondents.2.The complaint named Raymond Morin as ajointrespondentwiththeUnionsandtheAssociation.As there is no evidence that Morinparticipated in the unfair labor practices found, weshall dismiss the complaint as to him.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, exceptastoRaymondMorin,andordersthatRespondents:InternationalBrotherhoodofElectricalWorkers,AFL-CIO,itsLocal 437, theirofficers,agents,and representatives,Providence,Rhode Island; and Rhode Island and Southeast'Truck Drivers Local 413. Teamsters v N L R Bat 548'Local Union No 741. Plumbers (KeithRiggsPlumbing and HeatingContractor).137 NLRB 1125"Retail ClerksInternationalAss'n (State-Mart, Inc.),166 NLRB No92."Ibid 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassachusettsChapter,NationalElectricalContractorsAssociation, Inc., its officers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.ITISHEREBY FURTHER ORDEREDthatthecomplaint herein be, and it hereby is, dismissed asto Raymond Morin.Association, approved by the Respondent International,which contained a cancellation clause (Article II, Section11) or annulment provision, alleged to be illegal, (2)Assuming a violation is there any liability on the part ofthe Respondent International.As indicated hereinabove, there is no dispute as to thefacts of this case.II.EMPLOYERS AND PERSONSTRIAL EXAMINER'S DECISIONARTHURCHRISTOPHER,JR.,Trial Examiner:Pursuanttonotice,thiscasewent to hearingatBoston,Massachusetts, on February 27, 1967, upon the amendedcomplaint issued by the General Counsel of the NationalLabor Relations Board, herein called the Board,allegingthat Local 437, International Brotherhood of ElectricalWorkers,AFL-CIO, herein called Local 437, and itsAgent, Raymond Morin, herein called the Business Agent,and InternationalBrotherhood of ElectricalWorkers,AFL-CIO,herein calledthe International, and RhodeIsland and Southeast Massachusetts Chapter, NationalElectrical Contractors Association, Inc., herein called theAssociation, had been andwere engaginginunfair laborpracticeswithin themeaningofSection 8(e) of theNational LaborRelationsAct, herein called the Act.' AllRespondents affirmatively pleaded the denial of thecommissionof any unfair labor practices. At the hearingall the parties stipulated to the factsin the case.All wereafforded full opportunity to argue orally, and to submitbriefs.Briefsfiledby the General Counsel, by theRespondentUnions (jointly), and by the RespondentAssociation, have been fully considered.'Upon the entire record in the case, including thestipulation of the parties as to the facts, and considerationof the briefs filed herein, I make the following:FINDINGS OF FACTS1.THE ISSUESThe issues for determination in this proceeding are (1)whether the Respondent Union, the RespondentBusinessAgent, and the Respondent Association violated Section8(e) of the Act by Respondent Local 437's execution of acollectivebargainingagreement,with the Respondent'The complaint was issued December 16, 1966.The unfair labor practicecharge initiating the proceeding was filed January19,1966,and theamended charge was filed on February7, 1966.'No brief was filed by the Charging PartyTheRespondentAssociationisanorganizationcomposed of certain electrical contractors engaged in theconstructionindustrywithintheCommonwealth ofMassachusetts and the State of RhodeIsland,on whosebehalf Respondent Association bargains collectively andnegotiatescontractswith labor organizations on amultiemployerbasis.AtalltimesmaterialhereinRespondent Association has maintained its principal officeand place ofbusinessin the city of Providence, RhodeIsland.In the operation of their respective businessenterprises the members of the Association at all timeshereinmentioned have purchased and transported largequantitiesofelectricalmaterialandequipment ininterstate commerce from and through various States oftheUnited States other than the Commonwealth ofMassachusetts and the State of Rhode Island. In the lastfiscal year members of Respondent Association purchasedand received electrical material and equipment valued inexcess of $50,000, which were shipped from locationsoutsideRhode Island and Massachusetts.The parties stipulated that the Respondent Associationand itsmembers are, and have been engaged incommerce, and I find that the Respondent Associationand its members are engaged in commerce within themeaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.IfurtherfindthatRespondentAssociation is anemployer within the meaning of the Act.Ilikewise find that Raymond Morin, at all timesmaterial herein,has been business agent of RespondentLocal 437 and more specifically during the years 1961through 1966, and is a person within the meaning of theterm as used in Section 8(e) of the Act. I likewise find, onthe basis of the stipulation of the parties, that at all timesmaterialherein,Dimeo ConstructionCompany, theCharging Party,isa personwithin the meaning of theterm as used in Section 8(e) of the Act.III.THE UNIONSOn the basis of the stipulation of the parties I find thatRespondent Local 437 is a labor organization affiliatedwith the Respondent International within the meaning ofSection 2(5) of the Act, with its principal office and placeof business in the city of Fall River, Commonwealth ofMassachusetts; and that the Respondent International islikewisea labor organization within the meaning ofSection 2(5) of the Act, with its principal office and placeof business inWashington,Districtof Columbia, andfurther, on the basis of the stipulation of the parties, that LOC. 437, INT'L.BROTHERHOODOF ELECTRICALWKRS,AFL-CIORespondent Morin,at all times material herein, was anagent of RespondentLocal 437.IV.THE UNFAIR LABOR PRACTICESThe parties stipulated that on or about July 30, 1965,RespondentLocal437enteredintoawrittencollective-bargainingagreementwithRespondentAssociationwhichwas approved by the RespondentInternational on October 18, 1965, said agreement beingeffectiveuntilApril 30, 1967, and containing a clauseproviding for its automatic renewal thereafter unlesschanged or terminated by the parties thereto.'The parties also stipulated that the aforementionedagreementcontained,amongothers,thefollowingprovisions-ARTICLE II, SECTION I ILocalUnion 437 is a part of the InternationalBrotherhood of Electrical Workers, and any violation orannulment of working rules or agreement of any otherLocal Union of the IBEW or the sublettingassigning ortransfer of any work in connection with electrical workto any person, firm or corporation not complying withthe terms of this Agreement by the employer, will besufficient cause for cancellation of this Agreement afterthe facts have been determined by the InternationalOffice of the Union.The parties further stipulated that Article II, Section I Iset forth in the Agreement is a clause found only incontracts withRespondent Local 437 and RespondentInternational, applicable to work ordinarily performed byemployees covered by the International Brotherhood ofElectricalWorkers'contracton job sites in theconstruction industry, and that the charge involved hereinaroseon a construction job site. The parties alsostipulated that Article It, Section 11, as interpreted by theparties, allows subcontracting to any subcontractor whoabides by the Union standards of wages, hours, andworking conditions.In its amended charge,thegeneralcontractor, theCharging Party, Dimeo Construction Company,allegedthat the collective-bargainingagreement between BellElectric Co., and Local 437, which was executed July 30,1965, subject to approval of theInternational,4 set forth,inter alia,the quoted section of Article II - Section I I.It further alleged that the Employer, Bell Electric Co., amember of the foregoing employer association and boundby the agreement executed by the Association, is asubcontractortotheChargingParty,thegeneralcontractor on the aforementioned project.The General Counsel in his brief filed with the TrialExaminer asserts that the collective-bargaining agreementexecutedbetweenLocal437and theRespondentAssociation,andapprovedbytheRespondentInternational,particularlyArticle II, Section Il, by itsannulmentprovision, exceeds the limited exception of theconstruction industry proviso toSection 8(e). In essence,the General Counsel assertsthat the same issue involvedherein was raised inEts-Hokin Corporation,154 NLRB839, 841-843,wherein the Boardfound thata cluasetherein, particularlyinhaec verbawith the above-quotedclause,was violative of the Act by reason of its'The contractwas not introduced in evidence.The Respondent International approved the contracton October 18,1965.423termination aspectThe Respondent Association argues ineffectthat theclause in question as interpretedby theparties to thecontract allows subcontracting to any subcontractor whoabides by the union standards of wages, hours, andworking conditions and contends that the quoted sectiondoes not violate Section 8(e) ofthe Act.It asserts that thestipulation of the parties makes clear that the clause asinterpreted by them, is lawful, and permits subcontractingtononsignatorysubcontractorsbutlimitssuchsubcontracting to subcontractorswho abide by theUnion'sstandardsofwages,hours,andworkingconditions,urging that the latter agreement is permissibleas such provisions are intended to protect the workingconditionsofemployment generally performedbyemployees covered by the instant contract,relyingonInternational Brotherhoodof Teamsters vN.L R.B.334F.2d559 (C.A.D.C.);HighwayTruckDriversandHelpers,159 NLRB 84;NationalWoodwork ManufacturersAssociationv.N.L R B.,386 U.S. 612.Iturges that thecomplaintdoes not allege, nor is it a fact, thatsubcontracting is limited to subcontractors who eitherhave recognized the Union or who have contracted withthe Union.Continuing its argument that the contract clause isvalid,theRespondent Association urges that it must bepresumed that the parties intended the contract to beconstrued so to avoid a violation of the Act and furtherurges that the subcontracting clause must be consideredproper and not violative of the statute.It also argues thatthe language in the clause in question is permissible withinthe proviso to Section 8(e), urging that the contractprovision which in substance,reaffirms the legal right of aparty to rescind,isnot coercive within the meaning of theAct,relyingonSheetMetalWorkers v.HardyCorporation,33 F.2d 682 (C.A. 5). Itfurther asserts thatthere is nothing in the record to show any coercive activitywithin the meaning of the statute,arguing further that thedecision inEts-Hokin Corporation,supra,relied upon bythe General Counsel,is not applicable as in that case theBoard found threats to enforce that contract to becoercive.Iturges that in the case at bar there is noallegation in the complaint to that effect,nor is there anyproof to that effect,asserting that the burden is on theGeneral Counsel to prove his case or to prove the factsthat would renderEts-Hokinapplicable.It further arguesthat theEts-Hokinprinciple should be limited to thespecific facts set forth in that case, and that the mereexistence in a contract of a cancellation clause alone,should not be found violative of the Act, and urges thatthe complaint herein should be dismissed.The Respondent International and Local 437 contend(1) the subcontracting provision is a primary clausedesigned to require subcontractors to meet the equivalentof union standards in order to protect and preserve thework standards of the employees of the contractingemployers;(2) as the subcontracting clause is a legal,primary clause,the parties may restate in the contracttheir legal right to rescind the contract for material breachof such clause.The International and Local 437 Respondents contendas their alternative positions that (1) the subcontractingclause is within the construction industry proviso toSection 8(e) of the Act;and (2)as the subcontractingclause allegedly is valid as being within the subcontractingproviso to Section 8(e),the parties may restate in thecontract their legal right to rescind the contract formaterial breach of said subcontracting clause. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a further position, the Respondent Internationalasserts that there is insufficient evidence in the recordupon which the Trial Examiner could base a finding ofliabilitywith respect to it.Asindicatedabove,theprincipalissuefordetermination in this case is whether the cancellation, orannulmentclausecontainedwithinthecontract isviolative of Section 8(e) of the Act. Section 8(e) of thestatute reads as follows:Itshallbe an unfair labor practice for any labororganizationand any employer to enter into anycontract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrainfrom handling,using,selling,transporting or otherwisedealing inany of the products of any other employer, orto cease doing business with any other person, and anycontractoragreement entered into heretofore orhereafter containing such an agreement shall be to suchextent unenforceable and void:Provided.That nothinginthis subsection (e) shall apply to an agreementbetween a labor organization and an employer in theconstruction industry relating to the contracting orsubcontracting of work to be done at the site of theconstruction,alteration,painting,orrepairofabuilding, structure, or other work:Provided further,That for the purposes of this subsection (e) and Section8(b)(4)(B) the terms 'any employer,' 'any personengaged in commerce or in industry affectingcommerce,' and 'any person' when used in the relationtoterms'anyotherproducer,processor,ormanufacturer,' 'any other employer,' or 'any otherperson' shall not include persons in the relation of ajobber or manufacturer, contractor, or subcontractorworking on the goods or premises of the jobber ormanufacturer or performing parts of an integratedprocessof production in the apparel and clothingindustry:Provided further,That nothing in this Actshall prohibit the enforcement of any agreement whichiswithin the foregoing exception.Inmy opinion the termination clause in question,although differing slightly from the one found invalid bythe Board in theEts-Hokincase,'is illegal. I do not findthe difference in phraseology between the two clauses tobe material and the revision reflected in the instant clauseto cure the defect found by the Board to exist in theEts-Hokincase. In the latter case, the Board found thatthe threat of contract cancellation was a strong economicsanction and could be utilized to guarantee compliancewith the subcontracting clause. The Board and the Courtshave held that although a contract within the constructionindustry proviso to Section 8(e), set forth hereinabove, isexempt from the operation of the Section, it may beenforced only through courts of law and not by self-helpsuch as by threats, coercion or restrain, all of which areproscribedbySection8(b)(4)(B).'TheBoard,inEts-Hokin,citing theHardycase,supra,at p. 686, statedthat"coercion"means "non judicial acts of a compellingor restraining nature,appliedbyway of concertedself-help,consistingof a strike, picketing,or othereconomic retaliation or pressure, in a background of alabor dispute."(Emphasis supplied.)'Ets-HokinCorporation.154NLRB 837, 840-843 (Member Fanningdissenting)'Muskegon Bricklayers Union No 5,152NLRB 360SheetMetalWorkers v Hardy.332 F.2d 681(C.A5);Orangebelt District Counsel ofPaintersNo 48v.N.L R.B.,328 F.2d 534(C.A.D.C)See,also,Ets-Hokin Corporation,supraSelf-help does not constitute judicial action, even if acourt or its equivalent may grant the same remedy forbreach of contract that one of the contracting partiesproposes to achieve unilaterally.Nor is the contractprinciple controlling, i.e., if one party to the contractbreached a material provision thereof, the other may electtorescind it.'The Board is not charged with theadministrationof the law of private contracts.Itappears that Congress, by enacting Section 8(e),intended the established law of secondary boycotts toserveasa guide in the application of Section 8(e).Consistent with this legislative intention,' the Board andthe courts have uniformly found 8(e) violations whereevercontractual devices have been used to achieve a secondaryobject.'As to the Union's contention that there is no evidenceof applicationwith respect to the disputed clause, itappears clear to me from the stipulation of the partiesthat the annulment or cancellation clause involved hereinwas intended to have the same effect as the one involvedinthe Ets-Hokincase,supra,and it is immaterial that noactionwas taken pursuant to the clause. As the Boardstated inEts-Hokin,' °even though the subcontractingclause contained in that contract was legal under theconstruction industry proviso to Section 8(e), the IBEWlocal involved in that case, because of violation of thesubcontracting clause, could have practically forced thatemployer out of business throughout the United States.The Board said "The threat of contract cancellation wastherefore a powerful private economic sanction to insurecompliance with the subcontracting clause.""As asserted by the General Counsel, the Supreme Courtin theNationalWoodworkcase" applied the distinctionbetween valid primary and illegal secondary action. Iagree with the General Counsel that Respondents hereincannot assert that the disputed clause has an inherentprimary object."'In this connection,seeLocal5,Plumbers vN.L R B.,321 F.2d 366,370 (C.A.D.C.), wherethe court stated "we realize that this conclusionmay leave the Union with a valid contractual provision and with no meansof enforcing it other than a civil-suit.We also realizethe difficulty thebuildingcraftshavewith the secondary boycott provision of theLabor-Management Relations Act, but this court is not the forum in whichto seek relief from what the Union characterizes as 'the shackels'of thisstatute."'SeeIILegislativeHistory of Labor-Management Reporting andDisclosureActof 1959.United States Government Printing Office(1959),at p. 1858,where it is stated"Thusalthough employers and unions whoare under[the construction industry]exemption to [section 8(e)] maylawfullyenter into such agreements,and may resort to thecourts for theirenforcement under applicable principlesof contractlaw, no coercion orrestraint-economic or otherwise - may be usedby anyparty to suchagreement,even if entered into voluntarilyby both parties,to compel theother party to live up to the contract or to refrain from breachingit" (Theforegoingwas digested from the memorandum preparedby SenatorGoldwater analyzing the statute.)IN L R B v. JointCouncilof Teamsters No38, 338 F.2d 23, 28 (C.A.9);NL.R.B. v.MilkWagon Drivers'UnionLocal 753.338 F.2d 326,328-329 (C.A. 7),TruckDrivers Local 413v.N.L.R.B.,334 F 2d 539, 547(C.A.D.C.),cert.denied379 U.S. 916; andBakeryWagon Drivers dSalesmen,Local 1484v.N.L.R.B.321 F 2d 352, 358 (C.A.D.C.).See,also,Eli-Hokin Corporation.supra."154 NLRB837, 841."/bid. p.842."NationalWoodwork ManufacturersAssociationv.N L.R B,386 U.S.612; 35 L.W. 4349;64 LRRM 2801 (1967).131nmy opinion,NLRB v. Local 217 United Association ofJourneymen and Apprenticesof Plumbingand Pipe FittingIndustry ofUnited States and Canada(The Carvel Company).261 F 2d 160 (C.A 1),isdistinguishableIn that casethe Courtheld that the disputed clausecould be construed as permitting voluntary employee work cessation, LOC. 437,INT'L. BROTHERHOODOF ELECTRICALWKRS,AFL-CIO425Ifurtheragreewith the General Counsel that thedisputed clause involved herein clearly shows on its facethat,with respect to termination, the primary person tomake such a decision is the Respondent International.Because of the foregoing, I find no merit in the positionasserted by Local 437 and the International in their jointbrief that the Respondent International should not befound to be in violation of the Act, as clearly theRespondent International is the sole party that makes thefinal decision in the event of cancellation of the contract.As I am bound by the Board's decision in theEts-Hokincase,Ihave no choice but to find thatRespondent Local 437, itsBusinessAgent,RaymondMorin,RespondentInternational,andRespondentAssociation violated Section 8(e) of the Act, and I so find.Upon the basis of the foregoing findings of fact,conclusions, and the stipulation of the parties, and uponthe entire record in the case, I make the following.CONCLUSIONS OF LAW1.RespondentAssociationand itsmembers areemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent Local 437 and Respondent Internationalare labor organizations within the meaning of Section 2(5)of the Act.3.The cancellation clause of Article II, Section 11 ofthe 1965-67 contract between Respondent Association onthe one hand and Respondent Local 437 on the other is anagreement prohibited by Section 8(e) of the Act.4.RespondentLocal 437,and its Business Agent,RaymondMorin,RespondentInternational,andRespondent Association by entering into and giving effectto the cancellation clause of Article II, Section I I of the1965-1967contract,haveengaged in unfair laborpractices, in violation of Section 8(e) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents herein haveengaged in certain unfair labor practices,Ishallrecommend that they be ordered to cease and desisttherefrom and to take certain affirmative action in orderto effectuatethe policiesof the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,and pursuant to Section 10(c) of the Act,the undersignedhereby issues the following:RECOMMENDED ORDERChapter, National Electrical Contractors Association, andapproved by the International Brotherhood of ElectricalWorkers, AFL-CIO, whereunder any of them ceases orrefrains, or agrees to cease or refrain, from doing businesswith any other person in violation of Section 8(e) of theAct,or executing any extension or renewal of suchcontract to the extent found unlawful herein.2.Take the following affirmative action which I findwill effectuate the policies of the Act(a) Through its authorized representatives sign copies ofthe notice described hereinabove in paragraph 1(a) andattached hereto as "Appendix A."'(b)Post at its business offices and meeting halls inProvidence,Rhode Island (and other localities whereapplicable), copies of the same notice. Copies of suchnotice, to be furnished by the Regional Director for theFirstRegion,shall,afterbeingduly signed by anauthorized representative of Respondent Local 437, andRespondent International, be posted immediately uponreceipt thereof and be maintained for a period of 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to members arecustomarily posted. Reasonable steps shall be taken toinsure thatsaidnoticesarenot altered, defaced, orcovered by any other material.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision what steps havebeen taken to comply herewith."II.Rhode Island and Southeast Massachusetts Chapter,National Electrical Contractors Association, Incorporated,of Providence, Rhode Island, and various of its membercontractors(ifapplicable),theirofficers,agents,successorsandassigns,and/or their individual orpartnership proprietors (if applicable), shall:1.Cease and desist from entering into, maintaining, orgiving effect to the cancellation clause with RespondentLocal 437, Respondent Raymond Morin and RespondentInternational to the extent found unlawful herein.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at its place of business in Providence, RhodeIsland,and in other New England states where applicable,copies of the notice attached hereto as "Appendix B."16The name of the posting employer must be filled in at theappropriate blank space therein. Copies of such notice, tobe furnished by the Regional Director for Region 1, shall,after being duly signed by an authorized representative oftheRespondent Association, or its member or members(if applicable) be posted immediately upon receipt thereofand be maintained for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices toemployees are customarily posted. Reasonablesteps shallbe taken to insure that such notices are notaltered, defaced, or covered by any other material.1.Local Union No. 437,InternationalBrotherhood ofElectricalWorkers,AFL-CIO,itsBusinessAgentRaymond Morin, and theInternationalBrotherhood ofElectricalWorkers AFL-CIO, Washington, D. C., theirofficers,representatives,and agents,shall:1.Cease and desist fromentering into,maintaining,giving effectto,or enforcing the cancellationclause ofArticleII,Section11of the collective-bargainingagreementexecuted by Local Union No. 437,BusinessAgent Morin,and Rhode Island and South Massachusettsindependent of inducement by the Union,and that only union-inducedwork stoppage was proscribed by the statute."If these recommendations are adoptedby theBoard,thisprovisionshall be modified to read- "Notify the Regional Director for Region 1, inwriting,within 10 days from the date of receipt of this Order,what stepshave been taken to comply herewith.""If these recommendations are adopted by the Board,thewords "aDecisionandOrder" shall be substituted for thewords,"TheRecommended Order of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, thenotice will be further amended by the substitutionof the words, "a Decree2f the UnitedStates Court of AppealsEnforcingan Order" for the wordsa Decisionand Order.""If these recommendations are adopted by the Board,this provisionshall be modified to read."Notifythe Regional Director for Region 1, inwriting,within 10 days from the dateof receiptof thisOrder,what steps 426DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Signandmail to the said Regional Directorsufficient copies of said notice, to be furnished by saidRegional Director, for posting by the Association and anyof its members (if applicable).(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision what steps havebeen taken to comply herewith."have been taken to comply herewith ""If these recommendations are adoptedby theBoard,the words "aDecisionandOrder"shallbesubstitutedforthewords,"theRecommendedOrder of a Trial Examiner"in the noticeIf theBoard'sOrder is enforcedby a decree of a United States Court of Appeals, thenotice will be further amended by the substitutionof thewords, "a Decreeof theUnited States Courtof AppealsEnforcingan Order" forthe words"a Decision and Order "APPENDIX ANOTICETO ALL MEMBERSPursuantto the Recommended Order of a TrialExaminer of the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOTenter into,maintain,giveeffect to, orenforce the Cancellation Clause of ArticleII,Section11of our collective-bargaining agreementwith RhodeIslandand SoutheastMassachusettsChapter, NationalElectrical Contractors Association, Inc., and any of itsMembers(If applicable) to the extent that it violatesSection 8(e) of the National Labor Relations Act.LOCAL 437,INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO, AND ITSAGENTRAYMOND MORIN,AND INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudbury Streets, Boston, Massachusetts 02203, Telephone223-3300.APPENDIX BNOTICE TOALL EMPLOYEESPursuant to the Recommended OrderofaTrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL NOT enter into, maintain, give effect to, orenforce the Cancellation Clause of Article II, Section11of our collective-bargaining agreement with Local437, International Brotherhood of ElectricalWorkers,AFL-CIO,and its agent,RaymondMorin,andInternationalBrotherhoodofElectricalWorkers,AFL-CIO,to the extent that it violates Section 8(e) ofthe NationalLaborRelations Act.RHODEISLAND ANDSOUTHEASTMASSACHUSETTSCHAPTER, NATIONALELECTRICALCONTRACTORSASSOCIATION, INC., ANDANY OFITS MEMBERS (IFAPPLICABLE)(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudbury Streets, Boston, Massachusetts 02203, Telephone223-3300.